DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities: 
Regarding claim 3, “wherein the quantitative phase analysis device is configured to select” should be changed to “wherein the microprocessor is configured to” in order to clarify that the microprocessor is being configured as recite in claims 1-2.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation "the fitting function for each of the one non-crystalline phase" in line 10 and “the fitting function for the one non-crystalline phase” in line 20.  There is insufficient antecedent basis for this limitation in the claim. The claim recites 
Regarding claim 4, the claim recites the limitation "the fitting function for each of the one non-crystalline phase" in line 10 and “the fitting function for the one non-crystalline phase” in line 20.  There is insufficient antecedent basis for this limitation in the claim. The claim recites the limitation “acquire a fitting function for each of the one or more crystalline phases” but fails to recite a limitation directed to acquiring a fitting function for one non-crystalline phase. The claim fails to particularly point out whether or not the acquiring of the fitting function for the non-crystalline phase is part of the claimed invention. The Examiner has interpreted the claim limitations as “execute whole-powder pattern fitting for the powder diffraction pattern of the sample by using the fitting function for the one or more crystalline phases, to thereby acquire a fitting result” and “wherein the fitting function for the one or more crystalline phases is the third fitting function”.
Regarding claim 5, the claim recites the limitation "the fitting function for each of the one non-crystalline phase" in line 11 and “the fitting function for the one non-crystalline phase” in line 21.  There is insufficient antecedent basis for this limitation in the claim. The claim recites the limitation “acquire a fitting function for each of the one or more crystalline phases” but fails 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (U.S. 2014/0278147) in view of Billinge (U.S. 2014/0114602) and Toraya (“A new method for quantitative phase analysis using X-ray powder diffraction: direct derivation of weight fractions from observed integrated intensities and chemical compositions of individual phases”).
Regarding claim 1, as best understood:
Sasaki discloses a quantitative phase analysis device for analyzing non-crystalline phases, which is configured to perform quantitative phase analysis of a non-crystalline phase contained in a sample based on a powder diffraction pattern of the sample, quantitative phase analysis device comprising at least one microprocessor configured to: 

 acquire information on one or more crystalline phases contained in the sample ([0029], information is stored; [0030]-[0031], integrated intensities and peak positions are calculated); 
acquire a fitting function for each of the one or more crystalline phases ([0030], profile fitting for each peak is found);
 execute whole-powder pattern fitting (Fig. 2, 3, whole pattern fitting) for the powder diffraction pattern of the sample by using the fitting function for the one or more crystalline phases ([0038], whole pattern fitting based on optimized parameters and least squares fitting), to thereby acquire a fitting result ([0035]-[0038], whole pattern fitting based on optimized parameters and least squares fitting); and 
wherein the fitting function for each of the one or more crystalline phases ([0035]-[0040], whole pattern fitting) is one fitting function selected from the group consisting of a first fitting function that uses an integrated intensity obtained by whole-powder pattern decomposition ([0036], integrated intensity ratio constrained by parameters), a second fitting function that uses an integrated intensity obtained by observation or calculation, and a third fitting function that uses a profile intensity obtained by observation or calculation ([0036], profile fitting), and 
wherein the fitting function for the one or more crystalline phase is the third fitting function ([0036], profile fitting used for whole pattern fitting).
However, Sasaki fails to disclose acquire information on one non-crystalline phase and one or more crystalline phases contained in the sample; calculate a weight ratio of the one non-crystalline phase and the one or more crystalline phases based on the fitting result.

Toraya teaches calculate a weight ratio (Pg. 1509-1511, Section 2, weight fraction calculation; Pg. 1509-Pg. 1511, weight fraction calculations) of the one non-crystalline phase and the one or more crystalline phases based on the fitting result (Pg. 1509-1511, Section 2, weight fraction calculation; Pg. 1509-Pg. 1511, weight fraction calculations).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the diffraction apparatus of Sasaki with the acquiring information technique taught by Billinge in order to increase the accuracy of results by reducing the chance of user error  (Billinge; [0005]- [0007]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the diffraction apparatus of Sasaki with the weight fraction calculation taught by Toraya in order to increase the accuracy of quantitative phase analysis results for better chemical composition identification (Toraya; Pgs. 1515-1516, Section 5, Concluding remarks).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 2, as best understood:
The combination of Sasaki, Billinge, and Toraya discloses The quantitative phase analysis device according to claim 1, wherein the microprocessor configured to calculate a weight fraction by using an intensity- composition formula (Toraya; Pg. 1510, Section 2.1-2.3, Intensity-composition).

Regarding claim 4, as best understood:
Sasaki discloses a quantitative phase analysis method for analyzing non-crystalline phases for performing quantitative phase analysis of a non-crystalline phase contained in a sample based on a powder diffraction pattern of the sample, the quantitative phase analysis method comprising steps of:
acquiring the powder diffraction pattern of the sample (Fig. 2, 1, power diffraction acquiring);
 acquiring information on one or more crystalline phases contained in the sample ([0029], information is stored; [0030]-[0031], integrated intensities and peak positions are calculated); 
acquiring a fitting function for each of the one or more crystalline phases ([0030], profile fitting for each peak is found);
 executing whole-powder pattern fitting (Fig. 2, 3, whole pattern fitting) for the powder diffraction pattern of the sample by using the fitting function for the one or more crystalline phases ([0038], whole pattern fitting based on optimized parameters and least squares fitting), to thereby acquire a fitting result ([0035]-[0038], whole pattern fitting based on optimized parameters and least squares fitting); and 
wherein the fitting function for each of the one or more crystalline phases ([0035]-[0040], whole pattern fitting) is one fitting function selected from the group consisting of a first fitting 
wherein the fitting function for the one or more crystalline phase is the third fitting function ([0036], profile fitting used for whole pattern fitting).
However, Sasaki fails to disclose acquiring information on one non-crystalline phase and one or more crystalline phases contained in the sample; calculate a weight ratio of the one non-crystalline phase and the one or more crystalline phases based on the fitting result.
Billinge teaches acquiring information ([0026], information on material acquired) on one non-crystalline phase ([0040], amorphous material) and one or more crystalline phases contained in the sample ([0040], crystalline material);
Toraya teaches calculating a weight ratio (Pg. 1509-1511, Section 2, weight fraction calculation; Pg. 1509-Pg. 1511, weight fraction calculations) of the one non-crystalline phase and the one or more crystalline phases based on the fitting result (Pg. 1509-1511, Section 2, weight fraction calculation; Pg. 1509-Pg. 1511, weight fraction calculations).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the diffraction calculation of Sasaki with the acquiring information technique taught by Billinge in order to increase the accuracy of results by reducing the chance of user error  (Billinge; [0005]- [0007]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the diffraction calculation of Sasaki with the weight fraction calculation taught 
Regarding claim 5, as best understood:
Sasaki discloses a non-transitory computer-readable storage medium storing a quantitative phase analysis program for analyzing non-crystalline phases for performing quantitative phase analysis of a non-crystalline phase contained in a sample based on a powder diffraction pattern of the sample, the quantitative phase analysis program causing a computer to execute processing comprising:
acquiring the powder diffraction pattern of the sample (Fig. 2, 1, power diffraction acquiring);
 acquiring information on one or more crystalline phases contained in the sample ([0029], information is stored; [0030]-[0031], integrated intensities and peak positions are calculated); 
acquiring a fitting function for each of the one or more crystalline phases ([0030], profile fitting for each peak is found);
 executing whole-powder pattern fitting (Fig. 2, 3, whole pattern fitting) for the powder diffraction pattern of the sample by using the fitting function for the one or more crystalline phases ([0038], whole pattern fitting based on optimized parameters and least squares fitting), to thereby acquire a fitting result ([0035]-[0038], whole pattern fitting based on optimized parameters and least squares fitting); and 
wherein the fitting function for each of the one or more crystalline phases ([0035]-[0040], whole pattern fitting) is one fitting function selected from the group consisting of a first fitting function that uses an integrated intensity obtained by whole-powder pattern decomposition 
wherein the fitting function for the one or more crystalline phase is the third fitting function ([0036], profile fitting used for whole pattern fitting).
However, Sasaki fails to disclose acquiring information on one non-crystalline phase and one or more crystalline phases contained in the sample; calculate a weight ratio of the one non-crystalline phase and the one or more crystalline phases based on the fitting result.
Billinge teaches acquiring information ([0026], information on material acquired) on one non-crystalline phase ([0040], amorphous material) and one or more crystalline phases contained in the sample ([0040], crystalline material);
Toraya teaches calculating a weight ratio (Pg. 1509-1511, Section 2, weight fraction calculation; Pg. 1509-Pg. 1511, weight fraction calculations) of the one non-crystalline phase and the one or more crystalline phases based on the fitting result (Pg. 1509-1511, Section 2, weight fraction calculation; Pg. 1509-Pg. 1511, weight fraction calculations).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the diffraction calculation of Sasaki with the acquiring information technique taught by Billinge in order to increase the accuracy of results by reducing the chance of user error  (Billinge; [0005]- [0007]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the diffraction calculation of Sasaki with the weight fraction calculation taught by Toraya in order to increase the accuracy of quantitative phase analysis results for better .
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the minor informalities above and to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior arts are Sasaki (U.S. 2014/0278147), Billinge (U.S. 2014/0114602), and Toraya (“A new method for quantitative phase analysis using X-ray powder diffraction: direct derivation of weight fractions from observed integrated intensities and chemical compositions of individual phases”).
Regarding claim 3, as best understood:
The combination of Sasaki, Billinge, and Toraya discloses the quantitative phase analysis device according to claim 1.
However, the combination of Sasaki, Billinge and Toraya fails to disclose wherein the quantitative phase analysis device is configured to select, for at least one crystalline phase of the one or more crystalline phases, any one of the first fitting function and the second fitting function.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the minor informalities above, to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, .
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DAVID J MAKIYA/Supervisory Patent Examiner, Art Unit 2884